Citation Nr: 9907842	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  94-30 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware


THE ISSUES

1.  The propriety of the initial evaluation assigned for the 
veteran's service-connected hypertrophic arthritis of the 
cervical spine.

2.  The evaluation of the veteran's service-connected 
degenerative disk disease at L5-S1, with radiculitis.
  
3.  The propriety of the initial evaluation assigned for the 
veteran's service-connected status post herniated disk at L4-
5.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to January 
1993, with approximately three months prior service.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1993 RO rating action which, in 
pertinent part, granted service connection for degenerative 
disk disease at L5-S1 with mild radiculitis (with a 10 
percent rating), hypertrophic arthritis of the cervical spine 
(with a 10 percent rating), and status post healed and cured 
herniated disc L4-5 (with a noncompensable rating). 

A transcript of the veteran's January 1997 hearing before a 
member of the Board is on file.  

In April 1997, the Board remanded the veteran's claims for 
additional development.

In April 1998, the RO increased to 20 percent the disability 
rating for the veteran's service-connected degenerative disk 
disease at L5-S1. 

The Board notes that the June 1998 statement from the veteran 
and the February 1999 statement from his service 
representative raise the issues of secondary service 
connection for thoracic outlet syndrome and sleep apnea.  As 
these issues have not been addressed by the agency of 
original jurisdiction, they are referred to the Board for 
action deeded appropriate.


REMAND

A review of the veteran's service medical records reveals a 
history of spine-related problems, including osteoarthritis 
of the cervical spine, degenerative disc disease in the 
lumbar spine, and a ruptured disc corrected by laminectomy in 
the lumbar spine.  As noted above, the veteran was initially 
granted service connection for each of these disorders in 
July 1993.   

The veteran contends that his service-connected disorders of 
the cervical and lumbar spine are more severe than 
represented by the current disability ratings.  In addition 
to complaints regarding pain, weakness, and limitation of 
motion, the veteran has specifically asserted that his 
disorders have a neurological component whereby his cervical 
spine disorder causes numbness and tingling in his hands and 
low back disorders produce pain and numbness in the legs.
 
The Board finds the veteran's claims for increased 
compensation benefits to be well-grounded, meaning plausible, 
and based on a review of the file, there is a further VA duty 
to assist him in developing the facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.159 (1998); Proscelle v. Derwinski, 2 Vet.App. 629 
(1992).


A.  Entitlement to a rating in excess of 10 percent for 
service-connected hypertrophic arthritis of the cervical 
spine.

The disability due to the veteran's cervical spine disorder 
is currently rated as 10 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003-5290, according to the degree 
to which it limits the veteran's range of motion.  While the 
record shows that the limitation of motion due to flare ups 
of pain, weakness, and fatigability may warrant an increase 
under this provision, the Board notes that recent VA 
examinations have indicated that the veteran's cervical spine 
disorder may be productive of additional symptomatology.  

Specifically noted in this regard are findings from the 
October 1997 VA examination of the peripheral nerves which 
indicated that the veteran had evidence for thoracic outlet 
syndrome, peripheral neuropathy, and X-rays consistent with 
cervical spondylosis.  Further confusing matters is a January 
1998 VA consultation report, following a nerve conduction 
study and electromyography, which noted that the veteran had 
mild compression neuropathy of left median nerve (carpal 
tunnel), possible thoracic outlet compression neuropathy, and 
no evidence of acute motor root compression.

Since the record does not clearly indicate whether or not the 
veteran has neurological symptoms due to his service-
connected cervical spine disorder, the veteran's disability 
cannot properly be rated at this time.  As such, the claim 
must be returned to the RO for a medical opinion that clearly 
describes the nature and severity of all problems due to the 
veteran's service-connected arthritis of the cervical spine.  
Further, the RO must specifically adjudicate the claim for 
service connection for peripheral neuropathy.


 B.  Entitlement to ratings in excess of 20 percent for 
degenerative disk disease at L5-S1, with radiculitis, and in 
excess of noncompensable for status post herniated disk at 
L4-5.

Initially, the Board notes that the veteran's service-
connected disability of the  lumbar spine has been assigned 
two separate ratings.  This appears to violate 38 C.F.R. 
§ 4.14 which states that the evaluation of the same 
disability under various diagnoses is to be avoided.  Since 
the severity of disability to the functioning of the lumbar 
spine is at issue here, the RO should review the veteran's 
file and consider evaluating his disability under one 
diagnostic code.  If the RO determines that separate ratings 
are in order, sufficient discussion should be included as to 
the rationale for such a rating scheme. 

On review of the recent VA examinations, the Board notes that 
the veteran has asserted that his service-connected low back 
disability is productive of both orthopedic and neurological 
symptoms.  Complaints were reported to include pins and 
needles sensations, tingling down both legs, bulging at L5-
S1, intermittent low back pain that increased with activity, 
and constant numbness, twitching, or tingling in the right 
big toe.  See the October 1997 VA peripheral nerve 
examination, the October 1997 VA examination of the spine, 
and the January 1998 VA consultation report.

Objective findings included: a narrowing at L5-S1 with 
degenerative changes at L5 (July 1997 X-rays); diminished 
deep tendon reflexes and slightly diminished vibratory 
sensation in the feet (July 1997 VA neurological 
examination); forward truncal flexion limited to 30 degrees, 
bilateral Adson's sign, diminished vibratory sensation from 
the knees down, and diminished deep tendon reflexes with a 
trace of the right knee jerk with reinforcement (October 1997 
VA examination of the peripheral nerves); some limitation of 
truncal flexion consistent with lumbar radiculopathy, 
peripheral neuropathy, and X-rays consistent with lumbar 
spondylosis (October 1997 VA examination of the peripheral 
nerves); moderate limitation in range of motion subject to 
flare-ups  (VA examination of the spine in October 1997); 
mild right peroneal neuropathy (January 1998 VA consultation 
report); a widening of the spinal canal at L4-5; soft tissue 
density; distortion of the spinal canal and soft tissue; and 
degenerative joint disease changes at the facet joints at L5-
S1 with no evidence of disc herniation (January 1998 VA X-
rays).

While these examination reports note significant low back 
symptomatology, they do not indicate exactly which symptoms 
were related to the veteran's service-connected low back 
disorder.  The Board in the April 1997 remand specifically 
requested such a finding.  Without clarification as to 
whether or not the veteran's right peroneal neuropathy is 
related to his service-connected low back disability, the 
Board is not able to properly evaluate the veteran's 
disability.  Given the ambiguity as to the cause of these 
symptoms, a new VA examination is in order.  Caffery v. 
Brown, 6 Vet.App. 377 (1994).  A review of the file also 
indicates that relevant clinical evidence may be available 
that is not in the claims folder.  Any ongoing treatment 
records should be obtained.  Murincsak v. Derwinski, 2 
Vet.App. 363 (1992).

As was pointed out in the prior remand, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(Court) held in DeLuca v. Brown, 8 Vet.App. 202 (1995), that 
the provisions of the Rating Schedule do not subsume 
38 C.F.R. § 4.40, and that 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The Court indicated that evaluation of orthopedic disorders 
must also involve consideration of all the factors set forth 
in 38 C.F.R. § 4.45, including a determination as to whether 
the involved joint or joints exhibit weakened movement, 
excess fatigability, or incoordination.  In light of DeLuca, 
and the specific assertion that the veteran's low back 
problems cause pain and functional loss, any examination of 
the veteran's low back must take the foregoing into 
consideration.

In Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 
1999), the Court recognized a distinction between a veteran's 
dissatisfaction with an initial rating assigned following a 
grant of service connection and a claim for an increased 
rating of a service-connected disorder. s 
found - "staged" ratings.  The RO has not considered 
whether staged ratings are appropriate in this case and 
should do so.

In view of the forgoing, and given the duty to assist the 
veteran in the development of his claim under 38 U.S.C.A. 
§ 5107, this case is REMANDED to the RO for the following 
development:

1.  The RO should appropriately contact 
the veteran and request the names and 
addresses of all health care providers 
(VA and non-VA) who have treated or 
examined him for his neck or low back 
disorders since 1998, and he should also 
list the dates of treatment.  He should 
also be asked to identify any other 
entity which maintains medical treatment 
records on him pertaining to his neck or 
low back, such as in connection with 
claims for disability retirement.  When 
the veteran responds and provides any 
necessary authorizations, the named 
health care providers or organizations 
should be contacted by the RO and asked 
to submit copies of all related medical 
records.  All records obtained should be 
associated with the claims folder. 

2.  Thereafter, the RO should schedule 
the veteran for VA orthopedic and 
neurological examinations to determine 
the nature, etiology and current severity 
of disability due to the veteran's 
service-connected neck and low back 
disorders.  Any necessary special 
studies, including electromyography, 
should be performed and all pertinent 
clinical findings should be reported in 
detail.  The claims folders must be made 
available to and reviewed by the 
examining physicians.  The examiners' 
reports should fully set forth all 
current complaints and pertinent clinical 
findings, and should describe in detail 
the presence or absence and the extent of 
any functional loss due to the veteran's 
neck and low back disorders.  
Consideration should be given to any loss 
due to reduced or excessive excursion, or 
due to decreased strength, speed, or 
endurance, as well as any functional loss 
due to absence of necessary structures, 
deformity, adhesion, or defective 
innervation.  In particular, the 
examiners should comment on any 
functional loss due to weakened movement, 
excess fatigability, incoordination, or 
pain on use, and should state whether any 
pain claimed by the appellant is 
supported by adequate pathology, e.g., 
muscle spasm, and is evidenced by his 
visible behavior, e.g., facial expression 
or wincing, on pressure or manipulation.  
The examiners' inquiries in this regard 
should not be limited to muscles or 
nerves, but should include all structures 
pertinent to movement of the joint.  It 
is important for the examiners' reports 
to include a description of the above 
factors that pertain to functional loss 
due to the neck and back disorders that 
develop on use.  The examiners should be 
asked to give their opinion as to the 
medical probability that any neurological 
problem (to include the hands "falling 
asleep",  problems with the radial 
nerve,  and problems with the peroneal 
nerve), or any disc pathology, thoracic 
outlet syndrome, cord involvement, or 
neuropathy present is related to the 
veteran's service-connected disabilities, 
and, if so, to which specific disorder.  
All opinions expressed should be 
supported by reference to pertinent 
evidence.  

3.  Then, after any further development 
deemed appropriate, the RO should review 
the veteran's claims, to include the 
raised issue of service connection for 
peripheral neuropathy with appropriate 
notice given to the veteran.  The RO 
should consider whether staged ratings 
are appropriate in this case, in 
accordance with the decision of the Court 
discussed above.  As noted above, the RO 
should consider assigning a single rating 
for the veteran's disability of the 
lumbosacral spine, in a manner consistent 
with 38 C.F.R. § 4.14.  If the RO 
determines that separate ratings are in 
order, sufficient discussion should be 
included as to the rationale for such a 
decision.  If the benefits sought are not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.

	Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 8 -


